OPINION,
Mk. Justice Mitchell:
It may be readily conceded that an act which should attempt to prevent a non-resident owner of property in this state, or a resident owner not at the time within its territory, from insuring his property in any manner lawful in the place of contract, would be void as extra-territorial. So, also, it majr be conceded that if a citizen of Pennsylvania has, by a contract validly made outside of its boundaries, incurred a liability, no law of this state can, under the constitution of the United States, prevent his fulfilling that obligation, even by an act done within the state. But, beyond the limitations imposed by the constitution, the power of the legislature to declare any acts done within the territory of the state unlawful or criminal cannot be questioned, and all considerations of wisdom or policy, of hardship, of difficulty or even impossibility of general enforcement, must be addressed to the law-making branch of the government.
We entertain, therefore, no doubt of the power of the legislature to make the insurance of his property in an unauthorized foreign company by an owner, criminal, if done in this state. But such a statute would be, not only an unusual, but a very harsh and extreme interference with the general right of a citizen to manage his private affairs in his own way, and we should not attribute such an intent to the act in question, unless its terms be plain or the implication unavoidable.
The act of" April 26, 1887, P. L. 61, is a supplement to the act of April 4, 1873, P. L. 20, “to establish an insurance department,” and its title sets out that it is an act “ providing for the further regulation of foreign insurance companies, and relating to agents and others doing business with unauthorized insurance companies,” etc. It is, in fact, an amendment and enlargement of a single section, § 14, of the previous act. That section provided that “ Any person or persons or corporation receiving premiums, or forwarding applications, or in any other way transacting business for any insurance company, not of this state, .... shall forfeit and pay to the commonwealth *610the sum of five hundred dollars for each month, or fraction thereof, during which such illegal business was transacted; and any company, not of this state, doing business without authority, shall forfeit a like sum,” etc. This section was limited by its express terms to the foreign corporations, and those doing an insurance business for them, “receiving premiums, or forwarding applications, or in any other way transacting business for any insurance company,” etc. But it is common knowledge that there is a very large line of insurance business, by brokers, solicitors and others, which cannot be said to be done for any particular company or class of companies, inasmuch as the broker is employed by and represents not the insurer, but the person seeking insurance. This kind of insurance business was left untouched by the act of 1873. The act of 1887 amends the section quoted so as to read, “ any insurance company, not of this state, doing business without authority, .shall forfeit,” etc.; and “ any person or persons, or any agent, officer, or member of any corporation, paying or receiving or forwarding any premiums, applications for insurance, or in any manner securing, helping, or aiding in the placing of any insurance, or effecting any contracts of insurance, .... directly or indirectly, with any insurance company not of this state, and which has not been authorized,” etc.
It may be noticed in the first place that the order of the prior statute is transposed; insurance companies are put first, and then other parties doing the prohibited acts. Prominence is thus given to the intent to exclude the foreign companies, unless they come under the regulations of the law; and they are first mentioned, and then the other persons intended to be included in the act. These are “ any person or persons, or any agent, officer, or member of any corporation,” — words certainly of very general scope; but, when we look at the prohibitions, we find they are from paying or receiving, forwarding, securing, helping, or aiding in placing insurance, or effecting any corn tracts, etc., and the prohibited acts themselves are all expressed in the plural, — premiums, applications, contracts. These phrases are not applicable to an owner making a single contract of insurance on his own property. They apply to agents, brokers, and others doing an insurance business. Nor were they carelessly or inadvertently used. The act is a carefully-*611drawn supplement to the prior act of 1873, which was itself an elaborate and well-considered statute, covering the whole ground of a very important subject. The new act is to be read as a .section of the prior one; and their object was the same, to control and regulate the business of insurance. As already seen, the first act covered the case of agents and others doing business for foreign companies, but did not cover the case of brokers and others doing business with them for other parties. The plain intent of the later act was to reach such persons, and the language used is apt for that purpose. It was put in the most general terms; but read with reference to the subject matter and the context, it was clearly intended to apply only to the business of insurance. Every one in the line of that business, whether as ageirt or solicitor for a foreign company, or as broker or agent for parties seeking insurance, was included ; but there is nothing to indicate that the legislature meant to go further than that. This would be the natural and appropriate meaning of the act, read, as it must be, in its place as the amended fourteenth section of the act of 1873, upon general principles of construction. And certainly, when we are asked to say that the legislature meant so unusual and extreme an interference with the rights of citizens in the management of their own private affairs, we may demand that such intent shall be shown in clear and unambiguous words.
■ The special verdict shows that the appellant’s act was not within the statute.
Judgment reversed, and now judgment for the defendant on the special verdict.